DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
The office action is being examined in response to original filling submitted by the applicant on February 10, 2020.
Claims 1-10 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  09/28/2020 and 12/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
Claim Objections
Claims 2-3 and 7-10 are objected to because of the following informalities: 
The recitation “a distribution” in claim 2 should be worded as “the distribution”.
The dependent claims are also objected because of their dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the probability of a visit is determined on the basis of whether or not there is a purchase history of the user in the corresponding visiting POI candidate” which is indefinite. It unclear whether “the probability of a visit” in claim 5 corresponds to the recitation “probability of a visit to a visiting POI candidate” in claim 4. In addition, the recitation “the corresponding visiting POI candidate” in claim 5 lacks proper antecedent basis.
Claim 8 recites the limitation “the probability of a visit is determined on the basis of whether or not there is a purchase history of the user in the corresponding visiting POI candidate” which is indefinite. It unclear whether “the probability of a visit” in claim 8 corresponds to the recitation “probability of a visit to a visiting POI candidate” in claim 7. 
Claim 10 recites the limitation “the probability of a visit is determined on the basis of whether or not there is a purchase history of the user in the corresponding visiting POI candidate” which is indefinite. It unclear whether “the probability of a visit” in claim 10 corresponds to the recitation “probability of a visit to a visiting POI candidate” in claim 9. In addition, the recitation “the corresponding visiting POI candidate” in claim 10 lacks proper antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-5 and 7-10 are directed to a pastime preference estimation device (i.e., a machine). Claim 6 is directed to a pastime preference estimation method (i.e., a process). 
Therefore, claims 1-10 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract 
Independent claims 1 and 6 includes the recitations “estimate a pastime preference of a user…” step. These “estimate…” steps recite an abstract idea. 
The examiner submits that the foregoing “estimating…” step limitation(s) constitute a “mental process” type of abstract idea because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the “estimate…” step in the context of this claim encompasses a user mentally performing calculations to achieve the function of computing pastime preference for a user. 
Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are “acquire visit history data…” step, and “acquire information on a distribution of the categories…” step.

Regarding the additional limitation of “acquiring…data…” step and “acquiring…info…” step, the examiner submits that said the acquiring data/information steps are recited at a high-level of generality (i.e., as a generic data gathering means) such that they amounts no more than mere solution activities to apply the exception in a generic computing device component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, the independent claims 1 and 6 do not include additional elements (considered both individually and as an ordered combination) that are 
As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved.  See, e.g., MPEP §2106.05; Alice Corp. v. CLS Bank, 573 U.S., 208, 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).  Additionally, the transmission of data such as route data and receiving input data for route calculation, is not only an abstract idea, but further constitutes insignificant extra-solution activity (see MPEP for example: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)). See, e.g. MPEP 2106.05; In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps 

Dependent claims 
Step 1: claims 2-5 and 7-10 are dependent of claim 1 which is a device (thus the claims are to a machine (Step 1: yes).
Step 2A Prong One: claims 2-5 and 7-10 recite the limitation of “acquire…” steps in (claims 2, ); “estimate… steps in (claims 2, 3, 4, 7, and 9); and “determining…” steps in (claims 8, 10). These claims recite an abstract idea which is directed to mental process. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application. The “estimate…”, and “determine…” steps further limit the abstract idea above. The “acquire…” steps are recited at a high-level of generality (i.e., as a generic data gathering means) and amounts to mere solution activities to apply the recited abstract idea(s).
Step 2B: The claims 2-5 and 7-10 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
As such, claims 1-10 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Fujita (JP2012164227, Fujita hereafter).

RE claims 1 and 6: 
Fujita discloses a pastime preference estimation device and method comprising circuitry configured to: 
acquire visit history data in a predetermined period including visiting POI candidates and categories of the visiting POI candidates {a moving range of a user within area A from the past (that is the time period) as shown in fig. 20 of pages 34-36 is acquired/extracted from GPS history (as stated in ¶0047) that includes including visiting POI candidates/stay area (shown as shaded circle, shaded square, and unshaded triangle) and categories (shaded circle, shaded square, and unshaded triangle, area B, area C, and area D, are categories which corresponds to spots/POI categories for meals and others of the stayed areas ; also see ¶0014-0021, 0039};

estimate a pastime preference of a user on the basis of acquisition information including at least the acquired information on the distribution of the categories of the visiting POI candidates {¶0016: “a movement history of a GPS is read, a taste (attribute) of a user and a visit place (situation) of a user are estimated, and a restaurant matching the taste and situation of the user is outputted as a retrieval result”… that means user preference is estimated by acquiring historical visited POI categories from GPS that matches user preference as shown in fig. 20 in order to provide a restaurant result for the user}.

RE claim 4:
Fujita discloses the pastime preference estimation device according to claim 1. 
Fujita further disclosed wherein the circuitry is configured to estimate the pastime preference of the user by weighting a weighting target category which is determined on the basis of a probability of a visit to a visiting POI candidate corresponding to a category in the information on the distribution of the categories (¶0074-0077: based on conditions, the score of each spot of the plurality of genres are added… and weighting may be performed according to the combination genre… which means the spots are categorized as shown in fig.20 and weighted); (¶0069-0070: A spot satisfying a condition…is output to an estimation result transmission part 170 as a spot having .

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of US20120239604 by Yoshizu (Yoshizu hereafter).
RE claim 2: 
Fujita discloses the pastime preference estimation device according to claim 1.
 Fujita further teaches wherein the circuitry is configured to acquire information on a distribution of categories of the visiting POI candidates, and wherein the circuitry is configured to estimate the pastime preference of the user on the basis of the acquisition information acquired information on the distribution of the categories of the visiting POI candidates {¶0004: area is extracted an a user attribute is estimated based on frequency of appearance… that means the frequency of an attribute/category is a distribution of the categories; Also see fig. 20 that shows distribution including totals of 15, 2, and 20 spots for different categories within area A; ¶0016: “a movement history of a GPS is read, a taste (attribute) of a user and a visit place (situation) of a user are estimated, and a restaurant matching the taste and situation of the user is outputted as a retrieval result”… that means user preference is estimated by acquiring historical visited POI categories from GPS that matches user preference as shown in fig. 20}.  
Fujita does not explicitly disclose corresponding to unspecified visiting POIs when the unspecified visiting POIs are included in the visit history data, and additionally including the acquired information on the distribution of the categories of the visiting POI candidates corresponding to the unspecified visiting POIs.
In the same field of endeavor, Yoshizu teaches corresponding to unspecified visiting POIs when the unspecified visiting POIs are included in the visit history data, and additionally including the acquired information on the distribution of the categories of the visiting POI candidates corresponding to the unspecified visiting POIs {non-input evaluation value for restaurant X in the category of “dining facility” are calculated when unspecified in history, see at least ¶0071 and fig. 7}. 


RE claim 3:
Fujita and Yoshizu discloses the pastime preference estimation device according to claim 2. 
Fujita further discloses wherein the circuitry is configured to estimate the pastime preference of the user by weighting a category which is common in a plurality of groups of information on the distribution of the categories of the visiting POI candidates (¶0075-0077: based on conditions, the score of each spot of the plurality of genres are added… and weighting may be performed according to the combination genre… which means the pots are categorized as shown in fig.20 and weighted).
Fujita does not explicitly discloses corresponding to the unspecified visiting POIs when the plurality of groups of information on the distribution of the categories are acquired.  
In the same field of endeavor, Yoshizu teaches corresponding to the unspecified visiting POIs when the plurality of groups of information on the distribution of the categories are acquired.  {non-input evaluation value for restaurant X in the category of “dining facility” are calculated when unspecified in history, see at least ¶0071 and fig. 7; ¶0066: “an evaluation value of a user whose visit frequency to the category "dining facility" is twice a week the same as the user A and whose visit frequency to the restaurant X is once a month the same as the user A is "2.5"… that means unspecified visiting POIs may be assign a weight}. 


RE Claim 7 and 9:
Fujita discloses the pastime preference estimation device according to claims 2 or 3. 
Fujita further discloses wherein the circuitry is configured to estimate the pastime preference of the user by weighting a weighting target category which is determined on the basis of a probability of a visit to a visiting POI candidate corresponding to a category in the information on the distribution of the categories (¶0074-0077: based on conditions, the score of each spot of the plurality of genres are added… and weighting may be performed according to the combination genre… which means the spots are categorized as shown in fig.20 and weighted); (¶0069-0070: A spot satisfying a condition…is output to an estimation result transmission part 170 as a spot having high visit possibility”… that means the high probability for visiting spot corresponds to a POI candidate, as explained in ¶0103, may corresponds to POI restaurant with Okinawa dish}.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of US20140309806 by Ricci (Ricci hereafter).

RE claim 5:
Fujita disclose the pastime preference estimation device according to claim 4.
Fujita discloses wherein the probability of a visit is determined on the basis of whether or not there is a  history of the user in the corresponding visiting POI candidate (¶0069-0070: a spot satisfying a condition…is output to an estimation result transmission part 170 as a spot having high visit possibility”… that means the high probability for visiting spot corresponds to a POI candidate, as explained in ¶0103, may corresponds to POI restaurant with Okinawa dish that the user visited in the past).  
Fujita does not explicitly disclose determined on the basis of whether or not there is a purchase history of the user in the corresponding visiting POI candidate.  
Ricci teaches determined on the basis of whether or not there is a purchase history of the user in the corresponding visiting POI candidate (“altered routes based on past purchases to McDonald, since user visits McDonald every morning). 
Accordingly, from the teaching of Ricci, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita to include the technique of using purchase history to anticipating user actions in order to enhance user experience so a person can easily buy coffee in the morning on the way to work (¶0006).
 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Yoshizu, and further in view of US20140309806 by Ricci (Ricci hereafter).

Claims 8 and 10: 
Fujita and Yoshizu disclose the pastime preference estimation device according to claim 7 or 9.
Fujita discloses wherein the probability of a visit is determined on the basis of whether or not there is a  history of the user in the corresponding visiting POI candidate (¶0069-0070: a spot satisfying a condition…is output to an estimation result transmission part 170 as a spot having high visit possibility”… that means the high probability for visiting spot corresponds to a POI candidate, as explained in ¶0103, may corresponds to POI restaurant with Okinawa dish that the user visited in the past).  
Fujita and Yoshizu do not explicitly disclose determined on the basis of whether or not there is a purchase history of the user in the corresponding visiting POI candidate.  
Ricci teaches determined on the basis of whether or not there is a purchase history of the user in the corresponding visiting POI candidate (“altered routes based on past purchases to McDonald, since user visits Mc Donald every morning). 
Accordingly, from the teaching of Ricci, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita to include the technique of using purchase history to anticipating user actions in order to enhance user experience so a person can easily buy coffee in the morning on the way to work (¶0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parundekar (US-20130151148) teaches a place affinity estimation. 

The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LAGUERRE whose telephone number is (571)272-8907.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS LAGUERRE/Examiner, Art Unit 3667           
  /RACHID BENDIDI/  Primary Examiner, Art Unit 3667